Citation Nr: 1036865	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating greater than 30 percent 
for skin cancer-basal cell carcinoma, facial area.  

3.  Entitlement to a compensable disability rating for residuals 
of excision fibroma tumor with calcification, right mandibular 
alveolar ridge.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, had active 
service from January 1951 to December 1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi and a 
decision of July 2008 by the RO in Oakland, California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the skin cancer-basal cell carcinoma of the facial 
area, the most recent VA examination was in April 2007.  However, 
VA outpatient treatment records date din November 2007 and June 
2008 show that the Veteran subsequently underwent several 
additional excisions of basal cell carcinomas of the face.  The 
Veteran has been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 for scars of the head, face and neck.  While the November 
2007 and June 2008 VA treatment records do show the size of the 
excised basal cell carcinomas, they do not show the size or 
condition of the resulting scars, if any.  Accordingly, a new 
examination is needed to properly assess the current severity of 
the Veteran's basal cell carcinoma of the facial area.  Moreover, 
the most recent treatment records since June 2008 must be 
obtained and associated with the claims file.

With regard to the residuals of the excision of a fibroma tumor 
with calcification of the right mandibular alveolar ridge, the 
Board notes the Veteran was last afforded VA examinations in 
April 2007.  He underwent a scars examination and a skin 
examination.  He also underwent a VA examination of the nose, 
sinus, larynx and pharynx in April 2007.  However, in March 2007, 
the RO requested a dental examination to assess the severity of 
the residuals of the excision of a fibroma tumor with 
calcification of the right mandibular alveolar ridge.  However, a 
review of the file shows that no dental examination is of record 
and it appears that the request for a dental VA examination is 
still pending.  On remand, the RO should either associate with 
the claims file any VA dental examination conducted as a result 
of the March 2007 request or, if the Veteran has not been 
afforded a VA dental examination, schedule such an examination.  

With regard to the bilateral hearing loss, the Veteran has 
alleged that he was exposed to noise from aircrafts while in 
service and that this noise exposure caused his current hearing 
loss disability.  Service personnel records show that the Veteran 
worked as an aircraft and engine mechanic while in service.  
Therefore, due to the nature of his service, noise exposure in 
service is conceded.  Moreover, a January 2009 VA outpatient 
treatment record shows that the Veteran was seen for a hearing 
aid fitting follow-up.  The record is devoid of any other 
treatment records regarding the Veteran's hearing acuity.  The 
Veteran has not been afforded a VA audiological examination.  
Considering the noise exposure in service, and the current 
documented hearing loss, a VA audiological examination and 
medical opinion are necessary prior to deciding the veteran's 
claim.  Also, if the VA fitted the Veteran hearing aids, he must 
have undergone a hearing examination prior to the issuance of the 
hearing aids.  These records must be obtained and associated with 
the claims file.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
 
1.  The RO should request and associate 
with the claims file any audiological 
treatment records for the Veteran from 
April 2005 to the present.  If no records 
are available, it should so be stated on 
the record and the reason for the 
unavailability should be noted.

2.  Request and associate with the claims 
file the report of any VA dental 
examination conducted as a result the 
March 2007 examination request.  If no VA 
dental examination was conducted, the 
Veteran should be afforded a VA dental 
examination to determine the current 
severity of any residuals of the excision 
of a fibroma tumor with calcification, 
right mandibular alveolar ridge in 
service.  All appropriate testing should 
be conducted.  The claim file should be 
made available to the examiner.  A 
complete rationale for any opinion 
rendered must be provided.

3.  Schedule a VA audiological examination 
to determine the nature and etiology of 
any current bilateral hearing loss.  All 
appropriate testing should be conducted.  
Average puretone thresholds must be 
provided.  The examiner must state whether 
it is at least as likely as not that 
any currently found bilateral hearing loss 
is related to the Veteran's reported noise 
exposure during military service.  A 
complete rationale for any opinion 
rendered must be provided.

4.  Schedule the Veteran for a VA scars 
examination of the facial area.  The 
examiner should provide a description of 
all facial scars associated with the 
excision of basal cell carcinomas of the 
face.  The length and width of all the 
scars must be provided.  The examiner 
should state whether the scars are deep, 
painful or disfiguring.  The examiner 
should provide the percentage of the 
facial area that is affected by the scars.  
The claims file should be made available 
to the examiner.  A complete rationale for 
any opinion rendered must be provided.  

5.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the claim should be forwarded to the Board 
for appropriate appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



